Citation Nr: 1223559	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial increased rating in excess of 10 percent for patellofemoral syndrome, right knee.

2. Entitlement to an initial increased rating in excess of 10 percent for chronic allergic rhinitis.

3. Entitlement to service connection for bilateral hip pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated in the claims folder.

The issue of entitlement to service connection for bilateral hip pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran his desire to withdraw the appeal pertaining to the evaluation of his claim for an initial increased rating in excess of 10 percent for service connected patellofemoral syndrome, right knee.

2. In January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran his desire to withdraw the appeal pertaining to the evaluation of his claim for an initial increased rating in excess of 10 percent for service connected chronic allergic rhinitis.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeals by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As stated above, in January 2012, the Veteran testified during a Board Hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran stated that he wished to withdraw the issues of entitlement to an initial increased rating in excess of 10 percent for patellofemoral syndrome, right knee, and entitlement to an initial increased rating in excess of 10 percent for chronic allergic rhinitis.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to these issues.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

The Veteran has withdrawn the appeal of these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an initial increased rating in excess of 10 percent for patellofemoral syndrome, right knee, and entitlement to an initial increased rating in excess of 10 percent for chronic allergic rhinitis, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial increased rating in excess of 10 percent for patellofemoral syndrome, right knee, is dismissed.

The appeal as to the issue of entitlement to an initial increased rating in excess of 10 percent for chronic allergic rhinitis is dismissed.


REMAND

While the Board regrets the delay that a remand of this case will cause, after a careful review of the Veteran's claims file the Board finds that the issues on appeal must be remanded for further development and afford the Veteran every consideration with respect to the present appeal.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran claims that his bilateral hip pain is related to his military service.  He testified at the January 2012 Board hearing that while there was no specific injury during service, the nature of his duties, such as pouring concrete, carrying heavy gear, mounting up and down military trucks, all contributed to "wear and tear" on his back, subsequently leading to his hip pain.  The Veteran clarified that a compressed disc in his lower back led to his current hip disability.  See Board hearing transcript, page dated January 2012. 

The Board notes that the Veteran filed a claim for entitlement to service connection for a low back disability in December 2009.  His claim was denied in August 2010 by the RO.  The Veteran has not appealed this decision. 

The Veteran testified he was first seen by a doctor for his back and hip disability in late 2006 or early 2007.  He stated his private doctor, Dr. D. Moya, related his hip pain to his low back disability.  According to the evidence of record, the Board acknowledges that Dr. Moya has submitted a statement that he was treated from January 2008 to February 2008 for hip pain.  Dr. Moya opined that the Veteran's hip pain "started while employed by the military.  It is felt with a reasonable degree of medical certainty that the pain in this case was related to his military duty."  See Dr. D. Moya's statement, dated October 2009.

An October 2009 MRI of the Veteran's back and hip revealed the Veteran's hip joints were "unremarkable and without significant degenerative change."  However, the Veteran's history of lumbosacral spondylosis was noted.  See Kaiser Permanente records, dated October 2009.  It is unclear from the record whether the Veteran has been diagnosed for a hip condition.

Despite the positive nexus opinion from Dr. Moya, at this point of the appeal, the Board finds the development is not sufficient for a grant of this claim.  The Court has determined that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, there is no indication that Dr. Moya reviewed the Veteran's in-service and post-service treatment records prior to rendering the opinion.  In addition, no rationale or explanation of the opinion has been offered.

Furthermore, a VA examination has not been provided for this claim and, in this case, based on the Veteran's contentions, post-service medical treatment records, and reporting a possible current condition, the Board finds that an examination and opinion are needed to clarify the diagnosis and the etiology of the claimed disorder. 

In addition, any outstanding records must be obtained and associated with the claims file prior to adjudication.  The Veteran is certainly free to request from Dr. Moya a detailed statement/rationale as an addendum to the October 2009 positive nexus opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to obtain all of the Veteran's treatment records that are not currently incorporated into the claims file.  The Veteran should be requested to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records.  After obtaining the necessary authorization, the identified treatment records should be obtained and associated with the claims file.  

If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2. Once all outstanding records, if any, have been obtained and associated with the record, schedule the Veteran for a VA examination with an appropriate specialist to identify any hip disorder(s).  The examiner is asked to determine the nature and etiology of any diagnosed hip disorder(s), to include pain, and to state whether it is at least as likely or not that it is etiologically related to the Veteran's service.  The examiner is also asked to clarify whether any hip disorder is related to a low back disability.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements should also be considered.  

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


